PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                  No. 09-4719
                 _____________

       RICARDO PIESCHACON-VILLEGAS,

                             Petitioner
                        v.

 ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent
                 _____________

ON PETITION FOR REVIEW OF AN ORDER OF THE
      BOARD OF IMMIGRATION APPEALS
              (BIA No. A079 191 076)
    Immigration Judge: Honorable Andrew Arthur
                 ______________

             Argued February 8, 2011
                ______________

Before: JORDAN, GREENAWAY, JR., and STAPLETON,
                  Circuit Judges.

         (Opinion Filed: December 5, 2011)
                 ______________




                        1
Albania C. Almanzar (argued)
177 East 161st Street
Bronx, NY 10451
      Counsel for Petitioner

David V. Bernal
Jesse M. Bless (argued)
Aaron R. Petty
United States Department of Justice
Office of Immigration Litigation, Civil Division
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
       Counsel for Respondent

                      ______________

                         OPINION
                      ______________

GREENAWAY, JR., Circuit Judge.

        Ricardo Pieschacon-Villegas (“Pieschacon-Villegas”)
petitions for review of a decision of the Board of Immigration
Appeals (“BIA” or “Board”) dismissing his appeal of the
Immigration Judge‟s (“IJ”) denial of his request for deferral
of removal under the United Nations Convention Against
Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment (“CAT”). Pieschacon-Villegas seeks this Court‟s
review because he asserts that: (1) the BIA used an incorrect
legal standard for determining whether torture would be
inflicted with the acquiescence of the Colombian government




                               2
and (2) the BIA failed to take into account evidence in the
record demonstrating that, if Pieschacon-Villegas is removed
to Colombia, he will more likely than not be tortured with the
acquiescence of a public official. We will grant the petition
and remand to the BIA.

                     I. BACKGROUND

       Pieschacon-Villegas was born in 1969 and is a
Colombian native and citizen. He has entered and left the
United States on a number of occasions. Pieschacon-Villegas
last entered the United States as a special parolee in
December 2007. One of Pieschacon-Villegas‟s siblings lives
in the United States and his other siblings and his parents live
in Colombia.

       From 1996 until 2003, Pieschacon-Villegas received
fees for laundering Colombian drug traffickers‟ money. In
1999, Federal Bureau of Investigation (“FBI”) agents in New
Jersey learned about Pieschacon-Villegas‟s involvement in
money laundering during an undercover investigation. The
FBI was aware that Pieschacon-Villegas was involved in a
transaction with a major drug operation in 1999, in which he
made wire transfers totaling $218,467. He was subsequently
arrested and indicted for his involvement in that money
laundering scheme.

       On August 21, 2003, Pieschacon-Villegas pled guilty
to conspiracy to commit money laundering, in violation of 18
U.S.C. § 1956(h), for those 1999 transfers. He agreed to
cooperate with the FBI and he was released on an unsecured
bond. His conviction and sentencing were deferred.




                               3
        Pieschacon-Villegas cooperated with the FBI from
2003 to 2007. During this time period, the FBI paid him
$4,000 per month for the expenses he incurred during his
cooperation. (App. at 461.) As a cooperator, Pieschacon-
Villegas bought drugs and delivered money to help the FBI
build cases against drug traffickers. The targeted drug
traffickers worked for, or were associated with, the
Autodefensas Unidas de Colombia (“AUC”), a paramilitary
group. Pieschacon-Villegas worked from Colombia and
would come to the United States to carry out transactions.
The Colombian Department of Administration Security
(“DAS”) was aware that Pieschacon-Villegas was
collaborating with the FBI.

       In 2007, Pieschacon-Villegas was arrested upon
returning to Colombia from the United States for failure to
pay a fine a number of years earlier. Pieschacon-Villegas
paid the fine, but remained in jail for twenty-two days.

       This incident in jail provides the critical backdrop for
Pieschacon-Villegas‟s petition for review. He posited that his
arrest and jailing were to facilitate his murder by the AUC.
Pieschacon-Villegas testified1 that Colombian jails are
managed by the AUC and the Fuerzas Armadas
Revolucionarias de Colombia – Ejercito del Pueblo
(“FARC”), another paramilitary group, and that the DAS
informed AUC members of his incarceration so he would be
harmed or killed.


1
  This refers to Pieschacon-Villegas‟s testimony on July 30,
2009 during the removal proceedings before the IJ. The IJ
found Pieschacon-Villegas‟s testimony to be credible and the
BIA did not disturb that finding.




                              4
        On the day Pieschacon-Villegas was to be released
from jail, he was led to a room to meet with his attorney.
However, Pieschacon-Villegas‟s attorney was not in the room
when Pieschacon-Villegas arrived there. Instead, Pieschacon-
Villegas saw a man whom he did not recognize, so
Pieschacon-Villegas left the room, went back to his cell, and
called an associate who had also cooperated with the FBI.
His associate brought an armored car to pick Pieschacon-
Villegas up from jail. Pieschacon-Villegas asserted in his
asylum application and during his testimony that when he
tried to leave prison that day he saw people whom he had
dealt with in the AUC waiting outside in vehicles.
Pieschacon-Villegas testified that he thought these men were
there to kill him, so he went back inside the jail and a prison
official allowed the armored car into the prison to pick him
up. Police officers who arrived on the scene said that the
armored car had been involved in a crime. Pieschacon-
Villegas testified that the allegation that the armored car had
been involved in a crime was a ploy to ensure that police
officers would kill him during a pursuit or provide false
justification for his murder if he had left jail in that car.

       Pieschacon-Villegas‟s actual attorney then called the
military leader of the city and municipality, Baranquilla, in
which the jail is located. The military leader sent a police
escort to take Pieschacon-Villegas to the police station and
dismissed the charge regarding the armored car being
involved in a crime.

       During the time Pieschacon-Villegas was in jail, the
FBI arrested and extradited four alleged drug traffickers,
including Miguel Amezquita (“Amezquita”), who had worked




                              5
with Pieschacon-Villegas in the money laundering business.2
Pieschacon-Villegas also contends that when the four men
were arrested they all knew of his collaboration with the FBI.
According to Pieschacon-Villegas, Amezquita accused him of
cooperating with the FBI and wrote a letter to other money
launderers saying that he was a “rat” and that he would be
killed. IJ Removal Proceedings Decision at 13 (July 30,
2009).

       The record of the removal proceedings also includes
sworn declarations from Nelson Malpica Rodriguez
(“Rodriguez”) and Pieschacon-Villegas‟s wife and his
mother. Each of them swore that numerous notes threatening
the lives of Pieschacon-Villegas and his family had been
delivered to Pieschacon-Villegas‟s mother‟s building.3
Pieschacon-Villegas produced for the record the asylum
application his wife submitted, in which she states that FBI

2
  Pieschacon-Villegas asserts that the FBI had obtained an
arrest warrant for a fifth man, but that warrant was not
executed.
3
  Copies of a number of these notes were also included in the
record. Translations of the notes include the following
statements: “RICARDO PIESCHACON MRS AND
CHILDREN MAY YOU REST IN PEACE,” (App. at 206);
“many . . . will be waiting your arrival again. You fucked us
but worse off will be you and your people,” (Id. at 210); “All
the money in the world won‟t be enough to hide your woman,
your children, brothers and mother. Poor „Cuchita,‟ with a
son so gonnorhea [slang for vile or horrible] and on top of
that, a frog [slang for rat],” (Id. at 212 (alterations in
original)). One of the letters was signed, “YOUR EX-
FRIENDS.” (Id. at 208.)




                              6
agents suggested that, if she valued her life and the life of her
children, she should not go back to Colombia because of
these threats.

       On December 27, 2007, Pieschacon-Villegas traveled
to the United States and was arrested on a bail revocation
charge because FBI agents believed Pieschacon-Villegas was
involved in money laundering outside of the parameters of his
FBI cooperation. On June 11, 2008, Pieschacon-Villegas
pled guilty to money laundering based on the 1999 transfers
referenced his 2003 plea agreement. He was sentenced to
thirty months of incarceration.

       On November 18, 2008, the Department of Homeland
Security (“DHS”) served Pieschacon-Villegas with a Notice
to Appear, charging him with being removable from the
United States because: (1) he was an alien who had been
convicted of acts which constituted a crime involving moral
turpitude, see Immigration and Nationality Act (“INA”) §
212(a)(2)(A)(i)(I), 8 U.S.C. § 1182(a)(2)(A)(i)(I); (2) he was
an alien who the Attorney General knows, or has reason to
believe, has engaged in money laundering, as described in 18
U.S.C. §§ 1956 and 1957, INA § 212(a)(2)(I)(i), 8 U.S.C. §
1182(a)(2)(I)(i); and (3) he was an applicant for admission to
the United States who did not possess a valid entry document,
see INA § 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I).

       On February 18, 2009, Pieschacon-Villegas appeared
before the IJ and conceded removability. On or about April
10, 2009, Pieschacon-Villegas submitted an application for
deferral of removal under the CAT.




                               7
              A.     IJ Decision

       In addition to Pieschacon-Villegas‟s testimony before
the IJ regarding prior threats and alleged attempts to harm
him, he testified that he would be killed by members of the
AUC or the FARC if he returned to Colombia.

       On July 30, 2009, the IJ issued a decision denying
Pieschacon-Villegas deferral of removal. The IJ described
Pieschacon-Villegas‟s testimony and other exhibits and
reports submitted by both parties on Colombian country
conditions. The IJ noted exhibits stating that, although the
Colombian government has attempted to demobilize
paramilitary groups and has claimed that all such
organizations have been demobilized, a number of the groups
(AUC and FARC) are still active, despite the illegality of
membership.

       The record before the IJ also included information
indicating that a number of government officials were being
investigated for alleged links to paramilitary groups. Further,
twenty-seven army officers, including three generals, four
colonels, and the head of the army had been fired or forced to
resign due to civil rights violations. Additionally, nineteen
military personnel had been charged with murder, forced
disappearance, or false testimony.

        The Colombian government had acknowledged that
security forces had been responsible for extrajudicial
executions in Soacha. The military often claimed jurisdiction
over these cases but would close the cases without serious
investigation. As a result, Colombian President Álvaro Uribe
stated that the Soacha killings would be investigated by
civilian courts.




                              8
       The IJ noted that it was “clear that the government of
Colombia is struggling with corruption” and “officials
sometimes engaged in corrupt practices with impunity.” IJ
Removal Proceedings Decision at 19 (July 30, 2009). Some
members of government security forces may have directly
participated in paramilitary atrocities. The IJ continued that
“any actions taken by government officials in Colombia in
support of paramilitary groups are in contradiction to
government policy.” Id. at 20.

       The IJ found that Pieschacon-Villegas testified
credibly regarding his cooperation with the FBI and working
with individuals associated with the AUC. The IJ also
believed Pieschacon-Villegas‟s assessment that his
cooperation would endanger his life if he returned to
Colombia.

        The IJ noted that he did not understand why
Pieschacon-Villegas alleged that he would be harmed by the
FARC4 and found that any harm inflicted by the FARC would
not be inflicted by, or at the instigation of, or with the consent
or acquiescence of, the Colombian government. The IJ found
that any harm inflicted on Pieschacon-Villegas by the AUC
would be “„extrajudicial acts of brutality‟ by „isolated rogue
agents . . . [committed] not only in contravention of
[Colombia‟s] laws and policies . . . but committed despite
authorities [sic] best efforts to root out such misconduct‟, and
therefore, not torture as that term is defined.” Id. at 22–23
(citing In re Y-L-, A-G- and R-S-R-, 23 I. & N. Dec. 270, 283
(BIA 2002)).


4
  Pieschacon-Villegas did not work with anyone who was
associated with the FARC.




                                9
       Because Pieschacon-Villegas was not harmed when he
was in the Barranquilla prison and the police helped to protect
him, the IJ found that Pieschacon-Villegas failed to carry his
burden for deferral of removal.

       Pieschacon-Villegas appealed the IJ‟s decision to the
BIA.

              B.     BIA Decision

        On December 3, 2009, the BIA issued its decision
dismissing Pieschacon-Villegas‟s appeal. Without citing any
sources, the BIA noted that “[CAT] protection does not
extend to persons who fear entities that a government is
unable to control.       To demonstrate acquiescence, the
respondent must do more than show that the officials are
simply aware of the activity constituting torture yet are
powerless to stop it.” In re Pieschacon-Villegas, A049 191
076, at 2 (BIA Dec. 3, 2009). The BIA referenced the
country reports submitted to the IJ. The BIA agreed with the
IJ‟s decision to deny deferral of removal because “the record
reflects that the Colombian government actively opposes the
organizations that the respondent fears. Thus, we reject the
respondent‟s argument on appeal that the Colombian
government would acquiesce to his torture under a willful
blindness theory.” Id. (internal citation omitted). The BIA
also noted that Pieschacon-Villegas failed to show a clear
probability that he would be tortured while in the custody or
control of the offender. The BIA continued that

              the existence of a consistent
              pattern of gross, flagrant, or mass
              violations of human rights in a
              particular country does not, as




                              10
              such, constitute sufficient grounds
              for determining that a particular
              person would be in danger of
              being subject to torture upon his
              return to that country. Specific
              grounds must exist that indicate
              the    respondent      would     be
              personally at risk.

Id. (internal citation omitted).

       Pieschacon-Villegas petitions for our review.5




5
  Pieschacon-Villegas originally requested a Stay of Removal
pending appeal which was granted. On March 28, 2011,
Pieschacon-Villegas‟s counsel filed a motion to lift the Stay
of Removal and indicated that Pieschacon-Villegas would
await the results of the petition for review from abroad. In
May 2011, after oral argument, we granted the motion to lift
the Stay of Removal and, on May 23, 2011, Pieschacon-
Villegas was removed to Colombia. Pieschacon-Villegas‟s
removal does not moot his petition for review “[b]ecause a
final order of removal creates „sufficient collateral
consequences.‟” Gomez-Zuluaga v. Att'y Gen., 527 F.3d
330, 339 n.4 (3d Cir. 2008) (citing Amanfi v. Ashcroft, 328
F.3d 719, 724-25 n.1 (3d Cir. 2003)). “[S]ufficient collateral
consequences” flow from a BIA order of removal to make an
appeal a live case or controversy under Article III because an
order of removal prevents the removed person from entering
the United States for a period of years. Moi Chong v. District
Director, I.N.S., 264 F.3d 378, 384-85 (3d Cir. 2001).




                                   11
    II. JURISDICTION and STANDARD OF REVIEW

        This Court has jurisdiction to review final orders of
removal issued by the BIA, pursuant to 8 U.S.C. § 1252(a).
The government contends that petitioner‟s challenge amounts
to a disagreement with the BIA‟s determination that he failed
to sufficiently demonstrate that public officials in Colombia
would likely acquiesce in his torture. This Court would lack
jurisdiction to consider such a challenge. 8 U.S.C. §
1252(a)(2)(C)-(D).      This Court does, however, have
jurisdiction over “constitutional claims or questions of law.”6

6
  Determining “what is likely to happen to the petitioner if
removed” is a factual inquiry outside the scope of our review,
but determining whether “what is likely to happen amount[s]
to the legal definition of torture” is a legal question. Kaplun
v. Att‟y Gen., 602 F.3d 260, 271 (3d Cir. 2010).

       In Kaplun, we noted that

              Torture is a term of art, and
              whether imprisonment, beating,
              and extortion are severe enough to
              rise to the level of torture is a
              legal question.        While the
              underlying facts vary from
              petitioner to petitioner, the legal
              question remains the same: do the
              facts found by the IJ (and that the
              BIA determines are not clearly
              erroneous) meet the legal
              requirements for relief under the
              CAT?




                              12
Pierre v. Att‟y Gen., 528 F.3d 180, 184 (3d Cir. 2008) (en
banc) (quoting 8 U.S.C. § 1252(a)(2)(C)-(D)) (internal
quotation marks omitted). Additionally, as the government
concedes,7 this Court has jurisdiction to determine whether
the Board adjudicated Pieschacon-Villegas‟s application for
deferral of removal under an incorrect legal standard.

       The government mischaracterizes the BIA‟s decision,
at least in part, when it contends that the BIA applied the
correct legal standard.         Despite acknowledging that
government acquiescence can be demonstrated by showing
that the government is willfully blind to torturous activities,
the BIA incorrectly stated that a number of specific
circumstances cannot constitute acquiescence. Furthermore,
the BIA misapplied the legal standard by ignoring evidence
relevant to determining whether Pieschacon-Villegas will
more likely than not be subjected to torture upon removal.
Although the BIA has discretion to hold that this evidence is
insufficient to meet Pieschacon-Villegas‟s burden, the BIA
lacks authority to ignore this evidence altogether.

        When the BIA issues its own decision on the merits,
rather than a summary affirmance, we review its decision, not
that of the IJ. Sheriff v. Att‟y Gen., 587 F.3d 584, 588 (3d
Cir. 2009). We review legal determinations de novo, subject
to the principles of deference articulated in Chevron v. Nat.
Res. Def. Council, 467 U.S. 837, 844 (1984). Briseno-Flores
v. Att‟y Gen., 492 F.3d 226, 228 (3d Cir. 2007).




Id.
7
  (Respondent‟s Br. at 20.)




                              13
                       III. ANALYSIS

A.     Article 3 of CAT

      Under Article 3 of CAT, “[n]o State Party shall . . .
expel, return („refouler‟) or extradite a person to another
State where there are substantial grounds for believing that
he would be in danger of being subjected to torture.” Art.
3(1), S. Treaty Doc. No. 100-20, 1465 U.N.T.S. 85. We
have stated that

              For an act to constitute torture
              under the [CAT] and the
              implementing regulations, it must
              be: (1) an act causing severe
              physical or mental pain or
              suffering;     (2)    intentionally
              inflicted; (3) for an illicit or
              proscribed purpose; (4) by or at
              the instigation of or with the
              consent or acquiescence of a
              public official who has custody or
              physical control of the victim; and
              (5) not arising from lawful
              sanctions.

Auguste v. Ridge, 395 F.3d 123, 151 (3d Cir. 2005).

       An applicant for relief under Article 3 of CAT “bears
the burden of establishing „that it is more likely than not that
he or she would be tortured if removed to the proposed




                              14
country of removal.‟”8 Sevoian v. Ashcroft, 290 F.3d 166,
174-75 (3d Cir. 2002) (quoting 8 C.F.R. § 208.16(c)(2)). The
applicant must establish that he or she, more likely than not,
will be subjected to torturous acts inflicted “by or at the
instigation of or with the consent or acquiescence of a public
official or other person acting in an official capacity.” 8
C.F.R. § 1208.18(a)(1) (2006).

B.     Acquiescence

       “Acquiescence of a public official requires that the
public official, prior to the activity constituting torture, have
awareness of such activity and thereafter breach his or her
legal responsibility to intervene and prevent such activity.” 8
C.F.R. § 1208.18(a)(7). “If an alien produces sufficient
evidence to satisfy that burden, withholding of removal or
deferring of removal is mandatory.” Silva-Rengifo v. Att‟y
Gen., 473 F.3d 58, 64 (3d Cir. 2007) (citing 8 C.F.R. §
1208.16–.18).

      The acquiescence that must be established for deferral
of removal does not require that the government have actual
knowledge of the torturous activity; instead, governmental
acquiescence may be shown “by producing sufficient
evidence that the government in question is willfully blind to
such activities.” Id. at 65; see also Gomez-Zuluaga v. Att‟y
Gen., 527 F.3d 330, 350 (3d Cir. 2008) (quoting Silva-
Rengifo, 473 F.3d at 65).


8
  “An „alien‟s testimony, if credible, may be sufficient to
sustain the burden of proof without corroboration.‟” Kamara
v. Att‟y Gen., 420 F.3d 202, 213 (3d Cir. 2005) (quoting
Zubeda v. Ashcroft, 333 F.3d 463, 471 (3d Cir. 2003)).




                               15
       In its decision regarding Pieschacon-Villegas, the BIA
made three unqualified statements regarding different
circumstances under which a government is not willfully
blind and does not acquiesce: (1) when a government is
unable to control the entities carrying out the torture; (2)
when a government actively opposes the entities that the
applicant fears; and (3) when the only evidence is the
existence of a pattern of flagrant or mass violations of human
rights within the country.

                 i. Government Inability to Control

       In its decision, the BIA stated that CAT “protection
does not extend to persons who fear entities that a
government is unable to control.” In re Pieschacon-Villegas,
A049 191 076, at 2 (BIA Dec. 3, 2009). In Silva-Rengifo,
however, we noted that, “although a government‟s ability to
control a particular group may be relevant to an inquiry into
governmental acquiescence under the CAT, that inquiry does
not turn on a government‟s „ability to control‟ persons or
groups engaging in torturous activity.” 473 F.3d at 65.

        In Gomez-Zuluaga, we reaffirmed the possibility that
the Colombian government could be willfully blind and thus
be found to have acquiesced, even if it was unable to control
those engaged in torturous activity. 527 F.3d at 350–51. In
that case, we held that two government representatives each
telling the petitioner that “there was nothing they could do to
protect her” from the FARC “may be circumstantial evidence
that the Colombian government was willfully blind to such
treatment and that to pursue official assistance would have
been futile.” Id. at 351 (remanding to the BIA for
consideration in light of the proper standard, namely that
articulated in Silva-Rengifo).




                              16
        The BIA‟s assumption that “[CAT] protection does not
extend to persons who fear entities that a government is
unable to control” contradicts our holdings in Silva-Rengifo
and Gomez-Zuluaga that a government‟s ability to control
groups engaged in torturous activities may be relevant to, but
is not dispositive of, an assessment of willful blindness. In re
Pieschacon-Villegas, A049 191 076, at 2 (BIA Dec. 3, 2009).
The BIA should conduct a review that takes into account our
precedent that an applicant may be able to establish
governmental acquiescence in some circumstances, even
where the government is unable to protect its citizens from
persecution.

                 ii. Government Opposes Entities Carrying
                     out Torture

        The BIA stated in its decision that it “reject[ed]
[Pieschacon-Villegas‟s] argument on appeal that the
Colombian government would acquiesce to his torture under
a willful blindness theory” because “the record reflects that
the Colombian government actively opposes the
organizations that the respondent fears.” In re Pieschacon-
Villegas, A049 191 076, at 2 (BIA Dec. 3, 2009) (internal
citation omitted). We held, however, in Gomez-Zuluaga, that
“[t]he mere fact that the Colombian government is engaged in
a protracted civil war with the FARC does not necessarily
mean that it cannot remain willfully blind to the torturous acts
of the FARC.” 527 F.3d at 351. Gomez-Zuluaga had
submitted country reports stating that the Colombian
government was aware that the FARC routinely tortured,
mutilated, and killed people and that “paramilitaries
sympathetic to the government often engage in similar
activities with tacit approval from the government.” Id. In
that case, we held that there may be tacit governmental




                              17
approval of, and willful blindness toward, the torturous
activities of an entity, even if the Colombian government is
engaged in a war with that entity.

       The BIA should conduct a review that takes into
account our precedent that an applicant can establish
governmental acquiescence even if the government opposes
the paramilitary organization that is engaged in torturous
acts.9

9
  In De la Rosa v. Holder, 598 F.3d 103 (2d Cir. 2010), the
Second Circuit remanded to the BIA a matter with facts
strikingly similar to those in Pieschacon-Villegas. There, the
court noted that the BIA appeared to have assumed that some
government officials previously taking action to prevent De la
Rosa‟s torture “overrides both the complicity of other
government actors and the general corruption and
ineffectiveness of the Dominican government in preventing
unlawful killings.” Id. at 110. The court continued that

             [I]t is not clear to this Court why
             the preventative efforts of some
             government         actors    should
             foreclose the possibility of
             government acquiescence, as a
             matter of law, under the CAT.
             Where a government contains
             officials that would be complicit
             in torture, and that government,
             on the whole, is admittedly
             incapable of actually preventing
             that torture, the fact that some
             officials take action to prevent the




                             18
                iii. Country Conditions

       The BIA noted in its decision that “the existence of a
consistent pattern of gross, flagrant, or mass violations of
human rights in a particular country does not, as such,
constitute sufficient grounds for determining that a particular
person would be in danger of being subject to torture upon his
return to that country.” In re Pieschacon-Villegas, A049 191
076, at 2 (BIA Dec. 3, 2009). In Zubeda v. Ashcroft, 333


              torture would seem neither
              inconsistent with a finding of
              government acquiescence nor
              necessarily responsive to the
              question of whether torture would
              be “inflicted by or at the
              instigation of or with the consent
              or acquiescence of a public
              official or other person acting in
              an official capacity.”
Id. The Second Circuit remanded, asking the BIA to “issue a
precedential opinion on whether, as a matter of law, a
government may acquiesce to a person‟s torture where (1)
some officials attempt to prevent that torture (2) while other
officials are complicit, and (3) the government is admittedly
unable to actually prevent the torture from taking place.” Id.
at 110–11. Unlike De la Rosa, where the Second Circuit said
the BIA “appears to have assumed” this proposition, in the
BIA‟s decision regarding Pieschacon-Villegas, the BIA
explicitly stated these propositions that contradict our
precedent.




                              19
F.3d 463 (3d Cir. 2003), however, we held that “[o]fficial as
well as unofficial country reports are probative evidence and
can, by themselves, provide sufficient proof to sustain an
alien‟s burden under the INA.” Id. at 477 (citing Kamalthas
v. INS, 251 F.3d 1279, 1284 (9th Cir. 2001)). “„[G]ross,
flagrant or mass violations of human rights within the country
of removal . . .‟ can corroborate an alien‟s claim that he/she
will be subjected to torture upon return; thus allowing the
alien to present the proof necessary for establishing a claim
under the Convention Against Torture.” Id. at 478 (quoting 8
C.F.R. § 208.16(c)(3)) (citing Kamalthas, 251 F.3d at 1284)
(remanding to the IJ because “[t]he BIA‟s de novo analysis
never considers this” possibility).

       The BIA should conduct a review that is not in tension
with our precedent that country conditions can, by
themselves, constitute sufficient grounds for determining that
an applicant would more likely than not be subjected to
torture upon return to the country of removal.

C.    Considering all relevant evidence and facts found
      by IJ

      When the IJ or BIA analyzes whether it is more likely
than not that an applicant seeking relief would be tortured if
removed to the proposed country of removal, it must consider

             all evidence relevant to the
             possibility of future torture shall
             be considered, including but not
             limited to:

             (i) Evidence of past torture
             inflicted upon the applicant;




                             20
             (ii) Evidence that the applicant
             could relocate to a part of the
             country of removal where he or
             she is not likely to be tortured;

             (iii) Evidence of gross, flagrant or
             mass violations of human rights
             within the country of removal,
             where applicable; and

             (iv) Other relevant information
             regarding conditions in the
             country of removal.

8 C.F.R. § 208.16(c)(3) (emphasis added); see also Lavira v.
Att‟y Gen., 478 F.3d 158, 171 (3d Cir. 2007) (“IJs are
obligated to consider „all evidence relevant to the possibility
of future torture‟ (quoting 8 C.F.R. § 208.16(c)(3)), overruled
on other grounds by Pierre v. Att‟y Gen., 528 F.3d 180 (3d
Cir. 2008); McAllister v. Att‟y Gen., 444 F.3d 178, 189 (3d
Cir. 2006) (“In its assessment of whether an alien will likely
be tortured in the country of removal, the BIA must consider
„all evidence relevant to the possibility of future torture,‟
including „information regarding conditions in the country of
removal.” (quoting 8 C.F.R. § 208.16(c)(3)); Kamara v. Att‟y
Gen., 420 F.3d 202, 213 n.8 (3d Cir. 2005); Sevoian v.
Ashcroft, 290 F.3d 166, 175 (3d Cir. 2002) (“Decision-
makers evaluating claims under the Convention should pay
attention to „evidence of past torture inflicted upon the
applicant‟ as well as considering all other relevant evidence.”
(quoting 8 C.F.R. § 208.16(c)(3)(i) (citing 8 C.F.R. §
208.16(c)(3))).




                              21
       The BIA decision does not show that the Board
considered “all evidence relevant to the possibility of future
torture.” Further, the BIA decision does not reference or
show a meaningful consideration of relevant evidence
discussed in the IJ‟s decision; the IJ‟s findings regarding
Pieschacon-Villegas‟s credibility;10 the threats allegedly made
against Pieschacon-Villegas and his family and that
Amezquita allegedly told others that Pieschacon-Villegas was
a “rat;” the FBI‟s alleged recommendation that Pieschacon-
Villegas‟s wife not return to Colombia for her own safety; or
the alleged attempt to harm Pieschacon-Villegas in the 2007
Barranquilla jail incident.

        Additionally, although the BIA decision referenced
country reports in the record, the decision does not indicate
that the BIA considered that those country reports indicated
that a number of government officials have been suspected of,
or charged with, civil rights violations or involvement in
paramilitary atrocities, including murder and forced
disappearances, or that the Colombian government claims
that all paramilitary organizations have demobilized despite
abundant evidence to the contrary.

      As one of the Board‟s reasons for dismissing
Pieschacon-Villegas‟s appeal, the BIA noted that “[s]pecific
grounds must exist that indicate the respondent would be
personally at risk.” In re Pieschacon-Villegas, A049 191 076,
10
   The IJ found credible Pieschacon-Villegas‟s testimony that
he cooperated with the FBI in operations targeting criminal
organizations and involving individuals with ties to the AUC.
The IJ also found credible Pieschacon-Villegas‟s testimony
that his cooperation with the FBI would endanger his life if he
returned to Colombia.




                              22
at 2 (BIA Dec. 3, 2009). The BIA did not explicitly deem
clearly erroneous the IJ‟s finding of credibility regarding
Pieschacon-Villegas‟s testimony that his cooperation with the
FBI would endanger his life if he returned to Colombia.
Similarly, the Board did not offer reasons for implicitly
concluding that there was no record evidence of specific
grounds that Pieschacon-Villegas would be personally at risk.
The BIA decision did not explain why none of the evidence,
including evidence or testimony of Pieschacon-Villegas‟s
cooperation with the FBI in targeting paramilitary
organizations, the alleged threats, the alleged prior attempt to
harm him, and the information contained in the country
reports, constituted a specific ground indicating that he would
be personally at risk. Although the BIA has the discretion to
find that, despite the relevant evidence, Pieschacon-Villegas
has not shown that he is more likely than not to be subjected
to torture if removed to Colombia, the BIA lacks authority to
ignore any “evidence relevant to the possibility of future
torture” when making that determination. 8 C.F.R. §
208.16(c)(3)

                     IV. CONCLUSION

       For the reasons set forth above, we will grant the
petition for review and remand to the BIA for further
proceedings consistent with this opinion.




                              23